DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is an Examiner’s Amendment and Reasons for Allowance following claim amendments of 01/13/22 that were in response to the Final Rejection of 10/14/21.

Claims 1-20 are pending as of 10/14/21. The amendments of 01/13/22 result in the 35 USC 103 rejection of claims 1-2, 4-7, 9, 11-14, and 19-20 as being withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7, 9, 11-14, and 19-20 are now allowed over the prior art as explained further below in the reasons for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Homes, businesses, and other locations include ever more electronic devices, mechanical systems, and other elements. As such elements become ever more technologically involved, homeowners, business owners and others are commonly relying upon service providers to install, maintain, update, troubleshoot and otherwise address such elements. Yet, determining which technician to assign to a given task and for a given 
Further, the present disclosure provides a method for or managing technician logistics may include determining an ETC based upon a stress differential (S) and a task complexity coefficient (TCC), wherein the stress differential (S) is weighted by a technician specific weighting factor (Tn) for the assigned technician. For at least one embodiment, the technician specific weighting factor (Tn) may be based upon at least one technician rating. For at least one embodiment, a technician rating may be based upon at least one of a technician skill characteristic, a technician social characteristic, a technician environmental characteristic, and a technician preference.
Additional reasons for allowance are based on Applicant’s remarks on pages 8-11 of 01/13/22.
The closest prior art is Parash et al. (US 2020/0210963 A1). Parash et al. discloses a process, for managing technician logistics (Paragraph 0016, the processor assigns a plurality of location-based tasks associated with first requests to one or more field professional), comprising: executing, by a hardware processor associated with a service provider, at least one non-transient computer executable instruction (see Figure 1 and related text in Paragraphs 0104-0105) for: receiving an estimated time of arrival (ETA) for an assigned technician at a first service site (Figure 6B and related text in Paragraph 0154, each of locations A-D may have a scheduled arrival time for the first field professional); receiving environmental information for a current service site (Paragraph 0164, In some embodiments, processing device 202 may obtain the weather conditions from a third-party service provider); determining a task complexity coefficient (TCC) for the current task (Paragraph 0162, assign a different weight in accordance to complexity of the task); determining an average statistical time for task completion (ASTTC) for the current task (Paragraph 0263, an average completion time for the type of the new service is 60 minutes); receiving a technician rating (TN) for the assigned technician (Paragraph 0209, likelihood of successfully completing the requested on-site service of the selected field professional based on certifications, past experience, past performance, customer satisfaction levels, years of experience, or any other indicators); determining an adjusted ASTTC (AASTTC) (Figure 6B and related text in Paragraph 0164, When the first field professional is performing the current task and the weather condition changes, by using the weather-statistics model, processing device 202 may determine that there is a specific likelihood for the first field professional to delay the completion time of the current task . Based on the likelihood, processing device 200 may adjust time estimation for completion of the current task); determining an estimated time of completion (ETC) for the current task, where: ETC=ASSTTC*TCC (Paragraph 0162, Assign a different weight in accordance to complexity of the task. Processing device 202 may determine that the delay will interfere with the first field professional arriving at the identified location); updating, based on the ETC, the ETA (Paragraph 0163, processing device 202 may determine that the likelihood is 80% for the first field professional to arrive 30 minutes late for the second task); and communicating the ETA to a first user (Paragraph 0180, send an expected arrival time to the communication device associated with the customer, such as communication device 180C); and wherein the first user has requested completion of a first task at the first service site (Paragraph 0183, the set of requests may be sent by any of the customer service unit 120 (e.g., via communication device 180B), users 130 (e.g., via communication device 180C).
	Examiner notes that although Parash et al. discloses all the limitations above and adjusting the ASSTTC based upon a technician rating in view of environmental factors, Parash et al. does not disclose adjusting the ASSTTC based upon a technician’s present stress level.

Sarvana et al. (US 2018/0032944 A1). Sarvana et al. discloses determining an expected stress level (SE) for a current task at the current service site (Paragraph 0057, expected level of stress); determining an average statistical time for task completion (ASTTC) for the current task (Paragraph 0059, performance metrics may include a total time required by user 101 to complete one or more of the assigned tasks); receiving a technician rating (TN) for the assigned technician (Paragraph 0066, performance data characterizing the employee's performance of various tasks throughout prior workdays); receiving a present stress level (SP) for the assigned technician while the assigned technician is performing the current task (Paragraph 0105, determine that user 101's newly computed stress score of three, which resulted from the detected 20% increase in user 101's current heart rate, exceeds the threshold stress score of two established for the examination of telecommunications equipment); determining a stress differential (S), where: S = SE – SPL  (Paragraph 0105, determine that user 101's newly computed stress score of three, which resulted from the detected 20% increase in user 101's current heart rate, exceeds the threshold stress score of two established for the examination of telecommunications equipment); determining an adjusted ASTTC (AASTTC) (Paragraph 0106, If scheduling system 120 were to determine that at least one of the newly computed stress, fatigue, or mental focus scores exceeds a corresponding one of the threshold stress, fatigue, or mental-focus scores, scheduling system 120 may replace the currently allocated task with a mandatory break having a predetermined duration); determining an estimated time of completion (ETC) for the current task based on the complexity of the task (Paragraph 0083, the numerical task score may range from zero (e.g., minimal complexity and risk) to three (e.g., high complexity and risk); Paragraph 0084, Scheduling system 120 may, in some instances, obtain the identified portions of the stored data as the performance data in step 227, and the performance data may include, but us not limited to, performance metrics that characterize a speed and efficacy at which the employees complete the outstanding and/or similar tasks (e.g., tasks having a comparable task score), and data identifying the employees).
Although Sarvana et al. discloses an adjusted AASTTC by imposing a mandatory break to an employee that has a high stress score, Sarvana et al. does not specifically wherein the AASTTC is adjusted based upon a stress differential and a technician rating, wherein the technician rating is determined based upon the environmental information. 

Bartlett et al. (US 2015/0302345 A1). Bartlett et al. discloses an adjusted ASTTC (AASTTC) based on a current stress level (Paragraph 0059, At 690 the current project module predicts time required for completion of a current milestone by applying the current stress levels of the current project team members to the determined relation between milestone completion times and project team member stress levels, which may include relation between work rates and project team member stress levels).
Although Barlett et al. discloses an adjusted AASTTC based upon a current stress level, Barlett et al. does not specifically wherein the AASTTC is adjusted based upon a stress differential and a technician specific weighting factor, wherein the technician rating is determined based upon the environmental information. 

Bianchi et al. (US 2022/0012653 A1). Bianchi et al. discloses wherein the technician rating (TN) is determined based upon the environmental information and at least one machine learning process which utilizes at least one of a skill characteristic, a social characteristic, an environmental characteristic, and a preference previously determined for the assigned technician (Paragraph 0028, In an embodiment, asset program 112 will train a model that predicts time deviations and cost deviations based on an input of a work order. In an embodiment, asset program 112 uses machine learning techniques, including but not limited to, support vector machine (SVM) or neural networks. In an embodiment, asset program 112 may be able to receive inputs of planned time, planned cost, and planned crew qualifications along with predicted weather conditions to determine time deviations, cost deviations, and crew qualification deviations for a received work order. In an embodiment, asset program 112 trains the model to use cluster data based on the received historical work data and historical weather data to correlate the influence of all variables (time, cost, crew qualifications, etc.); Examiner interprets the crew qualification deviations as the technician rating).

However, none of the above cited prior art, singularly or in combination, teach or fairly suggest, the combination of a process, for managing technician logistics, comprising: executing, by a hardware processor associated with a service provider, at least one non-transient computer executable instruction for: receiving an estimated time of arrival (ETA) for an assigned technician at a first service site; receiving environmental information for a current service site; determining an expected stress level (SE) for a current task at the current service site in view of the environmental information; determining a task complexity coefficient (TCC) for the current task; determining, based on the expected stress level (SE), an average statistical time for task completion (ASTTC) for the current task; receiving a technician rating (TN) for the assigned technician; wherein the technician rating (TN) is determined based upon the environmental information and at least one machine learning process which utilizes at least one of a skill characteristic, a social characteristic, an environmental characteristic, and a preference previously determined for the assigned technician; receiving a present stress level (SP) for the assigned technician while the assigned technician is performing the current task; determining a stress differential (S), where: S = SE - SPL; determining an adjusted ASTTC (AASTTC), where: AASTTC = ASTTC / (S x TN); determining an estimated time of completion (ETC) for the current task, where: ETC=ASSTTC*TCC; updating, based on the ETC, the ETA; and communicating the ETA to a first user; and wherein the first user has requested completion of a first task at the first service site.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624